Casey, J.
Appeal from an order of the Family Court of Tompkins County (Barrett, J.), entered February 8, 1991, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to extend the placement of respondent’s daughter with petitioner for a period of 12 months.
Although we agree that the extension of placement of Joy L. with petitioner for a period of 12 months was appropriate in the circumstances and a proper exercise of discretion by Family Court, we nevertheless dismiss the appeal as moot because Joy L. reached her 18th birthday on May 29, 1992 during the pendency of this appeal. No placement can be made beyond the infant’s 18th birthday without her consent (see, Family Ct Act § 1055 [e]; Matter of Robert B., 102 AD2d 868, 869).
If this matter is to be pursued further, a proceeding under SCPA article 17-A might be considered (see, Matter of Rosner, 144 AD2d 148).
Mikoll, J. P., Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.